DETAILED ACTION
This is in response to Application # 17/212,941.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities: the phrase “the second plurality of TCP/IP packets” lacks antecedent basis.  The phrase “a second plurality of datagrams” should have been “a second plurality of TCP/IP packets.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2002/0146016; also included in IDS) in view of Jani (US 2015/0189008).

Regarding Claim 1,
A method of sending datagrams at a first network node, comprising: 

(a) establishing a first aggregated tunnel with a second network node [Liu: 0037; referring to FIG. 4, a second simplified network configuration 300 shows the base TCP connection 110c as a TCP tunnel]; 

(b) receiving datagrams of a first session from a host: (c) encapsulating a first plurality of datagrams of the first session into a first plurality of TCP/IP packets: (d) sending the first plurality of TCP/IP packets to the second network node [Liu: 0037; the base TCP connection 110c tries to transfer upper layer TCP packets (e.g., packets 302a-302e) from the cache of one gateway to the other gateway and to send session layer acknowledgments or ACKs from the receiving gateway to the sending gateway; in this example, assume that the first gateway 114 is the sending gateway and that the second gateway 116 is the receiving gateway]; and 

(e) when receiving a first acknowledgment from the second network node corresponding to the first plurality of TCP/IP packets … (i) encapsulating a second plurality of datagrams of the first session into a second plurality of TCP/IP packets; wherein the second plurality of TCP/IP packets is sequential to first plurality of TCP/IP packets … wherein the first plurality of TCP/IP packets, the second plurality of TCP/IP packets and the first acknowledgement are transmitted and received through the first aggregated tunnel [Liu: 0038; the session layer acknowledgments may be sent periodically, sent for each received packet, or sent in another, similar way; each session layer acknowledgment identifies packets that have been successfully transferred over the base TCP connection 110c from the first gateway 114 to the second gateway 116, e.g., by including information such as a total amount of IP or TCP packet bytes received thus far by the second gateway 116 at, for example, the inbound packet counter 134; 0003; when the destination receives a segment, it sends an acknowledgment to the source indicating the byte of the last segment that it has received and contiguously assembled in the stream; this acknowledgment indicates to the source that the destination has received all bytes up to and including the acknowledgment number minus one; the destination may also (or instead) send an acknowledgment of a non-contiguous segment through a mechanism such as Selective Acknowledgment (SACK); 0064; if the TCP ACK received by second gateway 116 from the server 106 is not a third duplicate, then the second gateway 116 continues the process 700 as described below with reference to FIG. 8B; 0066; if no entry for the TCP ACK exists in the ACK queue 142, then the TCP ACK is the first acknowledgment for a particular TCP packet; the second gateway 116 puts 722 the TCP ACK in the ACK queue 142; the duplicity for the TCP ACK is marked as zero to indicate that it is the first received acknowledgment for this particular TCP packet]. 

However, Liu does not teach “encapsulating … second plurality of TCP/IP packets … sequential to first plurality of TCP/IP packets … without waiting for any further acknowledgment from the second network node corresponding to the first plurality of TCP/IP packets.”

POSITA would have considered the teachings of Jani for being in the same field of endeavor (i.e. a data communication system involving ACK in response to receipt) as that of Liu.

Jani teaches:
when receiving a first acknowledgment … (i) encapsulating a second plurality of datagrams of the first session into a second plurality of TCP/IP packets; wherein the second plurality of TCP/IP packets is sequential to first plurality of TCP/IP packets, and 
(ii) sending the second plurality of TCP/IP packets to the second network node without waiting for any further acknowledgment from the second network node corresponding to the first plurality of TCP/IP packets [Jani: without further acknowledgment == customized or alternative acknowledgment; 0097; there is optionally employed one or more alternative acknowledgement techniques without utilizing aforesaid ACK acknowledgement of a received TCP data packet, for example using a customized acknowledgement arrangement; 0098; depending on the properties of current data in the stream, customized acknowledgements could be sent e.g. for each packet, or for every fifth packet, or a few times for each image, or for each image, or for every fifth image etc.;  0121; each data packet 230 carries a sequence number in its header, and the last packet of the sequence announces the end of the sequence].

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Liu and Jani in order to provide an improved data communication system for providing enhanced quality-of-service for low-end client devices as well as high-end client devices, in respect of data processing capability, for example in an audio and video conferencing arrangement [Jani: 0008].

Regarding Claim 5,
further comprising, retransmitting part of the first plurality of datagrams to the second network node: wherein the part of the first plurality of datagrams were originally encapsulated in packets of the first plurality of TCP/IP packets that are not received by the second network node [Liu: 0027; if a packet gets lost in transit from the first gateway 114 to the client 102 (or from the second gateway 116 to the server 106), the first gateway 114 (or the second gateway 116), upon proper detection, can retransmit the packet to the client 102 (or the server 106) from the inbound packet queue 130 (or the inbound packet queue 140). Therefore, the recovery of lost TCP packets can be hidden from the sender (the server 106 or the client 102, depending on traffic flow) and recovery time can be reduced, thereby improving the performance of upper layer TCP applications; 0048; by caching packets at the first and the second gateways 114 and 116, packets only need to be retransmitted on part of the upper layer TCP; 0053; the queues 140 and 142 can be used in retransmitting lost TCP packets from the second gateway 116 to the server 106 for the upper layer TCP].

Regarding Claim 6,
further comprising: (f) receiving datagrams of a second session from a host: (g) encapsulating a second plurality of datagrams of the second session into a second plurality of UDP/IP packets: and (h) sending the second plurality of UDP/IP packets to the second network node via a second aggregated tunnel; wherein the second aggregated tunnel is established between the first network node and the second network node [Liu: 0019; the first and second gateways 114 and 116 may each maintain (or otherwise have access to) a cache at the session layer; 0028; the first gateway 114 and the second gateway 116 are not limited to communicating with each other across the base communication link 110c using the TCP protocol; any reliable protocol such as TCP, modified forms of TCP, reliable User Datagram Protocol (UDP), reliable layer two links, and other similar protocols can be used in the network configuration 100 and adapted to the described examples.

Regarding Claim 10, which recites a method having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 12,
A system of sending datagrams at a first network node, comprising: 

at least one network interface: at least one processing unit: at least one main memory: and at least one secondary storage storing program instructions executable by the at least one processing unit and configured to cause the at least one processing unit to perform [Liu: 0019; the first gateway 114 maintains a first cache 118 and the second gateway 116 maintains a second cache 120; the first and second caches 118 and 120 may each include counters and/or queues for tracking the transmission of packets and acknowledgements (ACKs) to and receipt of packets and acknowledgements from the gateway 114 or 116 at the opposite end of the base TCP connection 110c; 0032; the client 102 and the server 106 can each include any device capable of communicating with each other through the network 112 and the first and second gateways 114 and 116 such as a server, a mobile computer, a stationary computer, a telephone, a pager, a personal digital assistant, or other similar device; 0033; The caches 118 and 120 can each include a storage mechanism such as a data queue, a buffer, a local or remote memory device, or other similar mechanism]: 

(a) establishing a first aggregated tunnel with a second network node [Liu: 0037; referring to FIG. 4, a second simplified network configuration 300 shows the base TCP connection 110c as a TCP tunnel];

 (b) receiving datagrams of a first session from a host; (c)encapsulating a first plurality of datagrams of the first session into a first plurality of TCP/IP packets; (d) sending the first plurality of TCP/IP packets to the second network node [Liu: 0037; the base TCP connection 110c tries to transfer upper layer TCP packets (e.g., packets 302a-302e) from the cache of one gateway to the other gateway and to send session layer acknowledgments or ACKs from the receiving gateway to the sending gateway; in this example, assume that the first gateway 114 is the sending gateway and that the second gateway 116 is the receiving gateway]; 

(e) when receiving a first acknowledgment from the second network node corresponding to the first plurality of TCP/IP packets … (i) encapsulating a second plurality of datagrams of the first session into a second plurality of TCP/IP packets; wherein the second plurality of TCP/IP packets is sequential to first plurality of TCP/IP packets … wherein the first plurality of TCP/IP packets, the second plurality of TCP/IP packets and the first acknowledgement are transmitted and received through the first aggregated tunnel [Liu: 0038; the session layer acknowledgments may be sent periodically, sent for each received packet, or sent in another, similar way; each session layer acknowledgment identifies packets that have been successfully transferred over the base TCP connection 110c from the first gateway 114 to the second gateway 116, e.g., by including information such as a total amount of IP or TCP packet bytes received thus far by the second gateway 116 at, for example, the inbound packet counter 134; 0003; when the destination receives a segment, it sends an acknowledgment to the source indicating the byte of the last segment that it has received and contiguously assembled in the stream; this acknowledgment indicates to the source that the destination has received all bytes up to and including the acknowledgment number minus one; the destination may also (or instead) send an acknowledgment of a non-contiguous segment through a mechanism such as Selective Acknowledgment (SACK); 0064; if the TCP ACK received by second gateway 116 from the server 106 is not a third duplicate, then the second gateway 116 continues the process 700 as described below with reference to FIG. 8B; 0066; if no entry for the TCP ACK exists in the ACK queue 142, then the TCP ACK is the first acknowledgment for a particular TCP packet; the second gateway 116 puts 722 the TCP ACK in the ACK queue 142; the duplicity for the TCP ACK is marked as zero to indicate that it is the first received acknowledgment for this particular TCP packet].

However, Liu does not teach “encapsulating … second plurality of TCP/IP packets … sequential to first plurality of TCP/IP packets … without waiting for any further acknowledgment from the second network node corresponding to the first plurality of TCP/IP packets.”

POSITA would have considered the teachings of Jani for being in the same field of endeavor (i.e. a data communication system involving ACK in response to receipt) as that of Liu.

Jani teaches:
when receiving a first acknowledgment … (i) encapsulating a second plurality of datagrams of the first session into a second plurality of TCP/IP packets; wherein the second plurality of TCP/IP packets is sequential to first plurality of TCP/IP packets; and (ii) sending the second plurality of TCP/IP packets to the second network node without waiting for any further acknowledgment from the second network node corresponding to the first plurality of TCP/IP packets [Jani: without further acknowledgment == customized or alternative acknowledgment; 0097; there is optionally employed one or more alternative acknowledgement techniques without utilizing aforesaid ACK acknowledgement of a received TCP data packet, for example using a customized acknowledgement arrangement; 0098; depending on the properties of current data in the stream, customized acknowledgements could be sent e.g. for each packet, or for every fifth packet, or a few times for each image, or for each image, or for every fifth image etc.;  0121; each data packet 230 carries a sequence number in its header, and the last packet of the sequence announces the end of the sequence].

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Liu and Jani in order to provide an improved data communication system for providing enhanced quality-of-service for low-end client devices as well as high-end client devices, in respect of data processing capability, for example in an audio and video conferencing arrangement [Jani: 0008].

Regarding Claim 16, which recites a system having the same claim limitations as those in claim 5 above, the same rationale of rejection as presented in claim 5 is applicable.

Regarding Claim 17, which recites a system having the same claim limitations as those in claim 6 above, the same rationale of rejection as presented in claim 6 is applicable.

Claims 2-3, 7-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Jani in view of Suga (US 2014/0313996).

Regarding Claim 2,
Liu in Liu-Jani combination teaches that a second simplified network configuration 300 shows the base TCP connection 110c as a TCP tunnel [Liu: 0037].

However, Liu-Jani does not teach aggregated tunnel as a … plurality of tunnels.

Suga teaches:
wherein the first aggregated tunnel is comprised of a first plurality of tunnels [Suga: plurality of tunnels == link aggregation technology; 0003; the link aggregation technology is a technology in which a plurality of communication links that are usable for communication are prepared between the transmission apparatus and the reception apparatus, and a communication link for transmitting data from the transmission apparatus is switched among the plurality of communication links in accordance with the usage state of each communication link, thereby improving the throughput of communication; then, data transmitted from the transmission apparatus is transmitted in accordance with a protocol such as Transmission Control Protocol (TCP) or User Datagram Protocol (UDP)].

It would have been obvious for POSITA before the effective filing of the invention to combine the teachings of Liu-Jani and Suga in order to avoid disorder of packets [Suga: 0005].

Regarding Claim 3,
wherein the first plurality of tunnels comprises at least one tunnel established using a satellite connection [Liu: 0034; the communication links 110a-110e can include any kind and any combination of communication links such as modem links, Ethernet links, cables, point-to-point links, infrared connections, fiber optic links, cellular links, Bluetooth, satellite links, and other similar links].

Regarding Claim 7, which recites the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 8, which recites the same claim limitations as those in claim 3 above, the same rationale of rejection as presented in claim 3 is applicable.

Regarding Claim 13, which recites the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 14, which recites the same claim limitations as those in claim 3 above, the same rationale of rejection as presented in claim 3 is applicable.

Regarding Claim 18, which recites the same claim limitations as those in claim 2 above, the same rationale of rejection as presented in claim 2 is applicable.

Regarding Claim 19, which recites the same claim limitations as those in claim 3 above, the same rationale of rejection as presented in claim 3 is applicable.

Claims 4, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Jani-Suga in view of Agrawal (US 2020/0266955).

Regarding Claim 4,
In Liu-Jani-Suga combination, Liu teaches that the communication links 110a-110e can include any kind and any combination of communication links such as modem links, Ethernet links, cables, point-to-point links, infrared connections, fiber optic links, cellular links, Bluetooth, satellite links, and other similar links [Liu: 0034].

However, Liu-Jani-Suga does not teach a 5G connection.

Agrawal teaches:
wherein the first plurality of tunnels comprises at least one tunnel established using a 5G connection [Agrawal: 0033; One goal of ACK aggregation is to reduce bandwidth consumed by ACKs (e.g., uplink (UL) capacity for 5G); 0036; A BS 105 configured for 5G NR (collectively referred to as Next Generation RAN (NG-RAN)].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Liu-Jani-Suga and Agrawal in order to expand and support diverse usage scenarios and applications with respect to current mobile network generations [Agrawal: 0004].

Regarding Claim 9, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Regarding Claim 15, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Regarding Claim 20, which recites the same claim limitations as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu-Jani in view of Altman (US 2019/0312815).

Regarding Claim 11, 
In Liu-Jani combination, Liu teaches that any reliable protocol such as TCP, modified forms of TCP, reliable User Datagram Protocol (UDP), reliable layer two links, and other similar protocols can be used in the network configuration 100 and adapted to the described examples [Liu: 0028].

However, Liu-Jani does not teach … network performance of sending … TCP/IP packets … UDP/IP packets … and selecting … based on the network performance ….

Altman teaches:
further comprising: determining network performance of sending the first plurality of TCP/IP packets and network performance of sending the first plurality of UDP/IP packets; and selecting either to use the first aggregated tunnel or to use the second aggregated tunnel for future datagrams of the first session based on the network performance of sending the first plurality of TCP/IP packets and the network performance of sending the first plurality of UDP/IP packets [Altman: 0034; Only when a flow develops into a bandwidth-demanding TCP or UDP flow will the transmitting unit or the DB-GW move or switch this flow or stream into a multiple-link bonded stream; 0061; if the number of packets waiting to be transmitted from a specific first TCP or similar flow or connection (#A) is low, such as a small-sized web surfing or web-browsing request, whereas the number of packets awaiting or anticipated to be needed to be transmitted from another second TCP or similar or UDP flow (#B) is high volume or prolonged, for example when a YouTube or Netflix stream is viewed or when a live video is uploaded, then, the flow #A may be directed to a modem or link M1 with a low TCP receive window, whereas the flow #B may be transmitted over a bonded virtual link comprised of multiple communication links that are served by two or more other modems or connections or links, e.g. modems M2 and M3 and M4; whereas the single modem M1 has a momentary RTTi and/or LOSSi momentarily sufficiently different from each one of those of M2, M3 and M4, all of which are sufficiently momentarily similar or close enough (to each other) in their sizes].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Liu-Jani and Altman in order to modify and/or re-configure the bonded communication channel [Altman: 0021].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Karkkainen (US 2015/0189008) teaches that there is optionally employed one or more alternative acknowledgement techniques without utilizing aforesaid ACK acknowledgement of a received TCP data packet, for example using a customized acknowledgement arrangement [0097].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468